Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and electronic Terminal Disclaimer filed on 05/18/21 are acknowledged.
Claims 2, 3, 6, 9, 10, and 20-28 were cancelled. Claims 1, 4, 5, and 12-17 were amended. New claims 29-52 were added. 
Claims 1, 4-5, 7-8, 11-19, and 29-52 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/18/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Rejections - 35 USC § 112
In light of the cancellation of claims 9 and 28, the rejection of these claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is moot. 
Claim Rejections - 35 USC § 102
In light of the amendment of claim 1, Applicant’s arguments (Pages 8-12, filed 05/18/21) regarding the following rejections have been fully considered.
Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Lapierre et al. (1990, Sleep 13(1): 24-30) 
Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Van Cauter et al. (US 5,840,331) 
Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 2006/0210630 A1) 
The amendment of claim 1 includes limitations regarding the composition being administered only once per night, the composition being effective to induce sleep for at least six consecutive hours, and administration to a human subject after a standardized evening meal at a dose equivalent to 4.5 g, 6.0 g, 7.5 g, or 9.0 g of sodium oxybate yielding plasma concentration versus time curves bioequivalent to the plasma concentration versus times curves depicted in Figures 12, 13, or 90 for the corresponding dose. Since none of the prior art references teach the required plasma concentration curves recited in claim 1, the rejections under 35 U.S.C. § 102(a)(1) are withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments (Page 9, filed 08/03/15) regarding the rejection of claims 1-28 under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2006/0210630 A1) have been fully considered and are persuasive. The pharmacokinetic profiles shown in FIG. 7 of Liang et al. include separate immediate release and delayed release instead of the plasma concentration versus time curves recited in amended claim 1. Applicant’s arguments regarding unexpected results were persuasive. Therefore, the rejection has been withdrawn. 
Terminal Disclaimer
The electronic terminal disclaimer filed on 05/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,272,062 and 10,736,866; and any patent granted on Application Numbers 16/419,516; 16/419,616; 16/420,321; and 16/431,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Applicant’s arguments (Page 18, filed 05/18/21) regarding the provisional rejections on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 32-37 of co-pending Application No. 16/804,966, claims 1-29 of co-pending Application No. 16/987,510, and claims 1-20 of co-pending Application No. 16/987,515 have been fully considered and are persuasive. Therefore, the provisional double patenting rejections are withdrawn.
Updated Search
An updated prior art search did not disclose a reference that teaches a pharmaceutical composition that releases gamma-hydroxybutyrate in the blood stream of a human subject, wherein the composition is designed to be administered only once per night, as recited in the instant claims. Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4-5, 7-8, 11-19, and 29-52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615